DYKMAN, J.,
(dissenting.) This case presents some unusual features. The action is for the recovery of real property in Rockland county, formerly owned by Daniel Dinan, the father of the plaintiff and the defendant Hannah Coneys, who is the wife of the defendant William Coneys. Daniel Dinan died in the year 1883, seised and possessed of the property, leaving a last will and testament by which he devised the same to the plaintiff, and gave to the defendant Hannah Coneys a legacy of $300, which he charged upon the land. The defendants went into possession of the premises after the death of the testator, and were in possession at the time of the commencement of this action. The defendants answered separately. William Coneys said in his answer that he had expended large sums of money in the reparation of the buildings upon the premises, with the knowledge, permission, and consent of the plaintiff, amounting to $1,175,for which he demanded judgment against the plaintiff. The defendant Hannah Coneys set up her legacy, and demanded judgment therefor, with interest. The plaintiff served a reply to the answer of Hannah Coneys, in which he admitted the claim, but said that she remained upon and occupied the premises under an understanding that the value of the use and occupation, and the rents collected, should be applied to the payment and satisfaction of the legacy, and charged that the value of the use and the rents received exceeded the amount of the legacy, and that the same was thereby paid and discharged. The cause was referred to a referee to hear and determine, and upon the trial the plaintiff proved that he was the son to whom the property was devised, the death of his father, the possession of the defendants, and then offered the will in evidence, arid rested. He made no effort to prove the agreement set up in his reply, for the satisfaction of the legacy of his sister. The defendant William Coneys then undertook to prove the repairs he had made to the buildings on the premises, but the testimony was all excluded, upon the plaintiff’s objection. The interest upon the legacy of Hannah Coneys was computed, and the testimony was closed. The referee reported in favor of the plaintiff for the recovery of the premises, and in favor of the defendant Hannah Coneys for $447.45. Judgment has been entered accordingly in favor of the plaintiff, against the defendants, for the recovery of the premises, and in favor of the defendant Hannah Coneys, *48against the plaintiff, for $447.45. From that judgment the plaintiff alone has appealed, but he only seeks to reverse the money judg: ment against him. The defendant William Coneys has not appealed, and therefore we cannot examine the rejection of his claim by the referee. The sole question, therefore, for our determination upon this appeal is whether the referee committed an error in allowing the defendant Hannah Coneys to recover her legacy against the plaintiff in this action. In the first place, it was not setup, and could not be allowed as a counterclaim. The plaintiff was entitled to the possession of the premises, and this was .an action at law for their recovery. No counterclaim could reduce his recovery, and the claim interposed against him was not designed to work such reduction. It was an independent demand, and at most constituted a legal cause of action. In the next place, no action at law could be maintained against the plaintiff for the amount of the legacy, without an express promise to pay, and no such promise was set up or proven. No personal obligation ever rested upon the plaintiff for the payment of the legacy. He could refuse to accept the devise, and leave the legatee to her remedy against the land. The fact that her father gave her a legacy imposed no personal duty upon the plaintiff. He can only be sued at law as terre-tenant, or upon a promise express or implied. The portion of the judgment, therefore, in favor of the defendant Hannah Coneys against the plaintiff, must be reversed, with costs.